Appellate Case: 21-3212     Document: 010110682721        Date Filed: 05/11/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                             May 11, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  TAMIKA J. PLEDGER,

        Petitioner - Appellant,

  v.                                                           No. 21-3212
                                                      (D.C. No. 5:20-CV-03168-JWL)
  GLORIA GEITHER, Warden, Topeka                                 (D. Kan.)
  Correctional Facility

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                     _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.
                    _________________________________

       Tamika Pledger was convicted by a jury in Kansas state court for involuntary

 manslaughter and reckless aggravated battery. The charges led to a sentence of 64

 months’ imprisonment. She unsuccessfully challenged her sentence on various

 grounds through state court proceedings in Kansas. Afterward, she filed a habeas

 petition under 28 U.S.C. § 2254 in the District of Kansas. In a single order, the

 district court denied her request for habeas relief and her request for a certificate of

 appealability (“COA”), the latter of which is a prerequisite to appealing whether her

 § 2254 petition was properly denied. She now seeks a COA from this court.


       *
          This order is not binding precedent, except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
 value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3212    Document: 010110682721        Date Filed: 05/11/2022     Page: 2



       A COA may issue if Pledger “has made a substantial showing of the denial of

 a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this showing, she must

 establish “that reasonable jurists could debate whether (or, for that matter, agree that)

 the petition should have been resolved in a different manner or that the issues

 presented were adequate to deserve encouragement to proceed further.” Miller-El v.

 Cockrell, 537 U.S. 322, 336 (2003) (internal quotation marks omitted).

       The district court applied our precedent, stating that Pledger was not entitled to

 habeas relief after analyzing her various challenges to her sentence. 1 So, it denied

 Pledger’s request for a COA. Having reviewed the record before us, we find no error

 in the district court’s thorough 17-page order. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm. 2


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge

       1
          Pledger’s challenges in the district court were: (1) the Kansas the trial court
 lacked jurisdiction over her charges; (2) her sentence is cruel and unusual under the
 Constitution; (3) she was not arraigned, and her Speedy Trial rights were violated;
 (4) Brady violations; (5) certain evidence should have been suppressed as the fruit of
 an illegal, warrantless search and seizure of her car and phones; (6) the special
 prosecutor at her trial had an impermissible conflict of interest; (7) her sentence
 violated the Constitution’s Double Jeopardy clause; and (8) the trial judge was
 biased.
       2
         For an in forma pauperis motion to be granted an appellant must show that
 she is unable to pay the required filing fee, and she must have a reasoned and
 nonfrivolous argument to support her appeal. DeBardeleben v. Quinlan, 937 F.2d
 502, 505 (10th Cir. 1991). We conclude that Pledger has met her burden and grant
 her motion.
                                             2